Citation Nr: 1113146	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-11 274	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disability has been received.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active service from 2 June to 14 July 1972.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2008 rating action that denied service connection for a right knee disability on the merits after finding that new and material evidence to reopen the claim had been received.

In October 2010, the appellant at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

The Board's decision on the issue of whether new and material evidence to reopen the claim for service connection for a right knee disability has been received is set forth below.  The issue of service connection for a right knee disability on the merits is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  By rating action of February 1977, the RO denied service connection for a right knee disability; the appellant was notified of the denial by letter the next month, but he did not appeal.


2.  Additional evidence received since the February 1977 rating action denying service connection for a right knee disability is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1977 rating action denying service connection for a right knee disability is final.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  Since February 1977, new and material evidence to reopen the claim for service connection for a right knee disability has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


For the reasons explained in more detail below, and in view of the Board's favorable disposition of the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim for service connection for a right knee disability on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The appellant's claim for service connection for a right knee disability was previously considered and denied by rating action of February 1977.  He contended that his pre-existing right knee disability was aggravated by the rigors of basic training.  The evidence then considered included the service medical records, which showed that, on May 1972 entrance examination, the appellant gave a history of a broken leg at the age of 8, for which he had spent a month in the hospital.  The examiner noted that the appellant had had surgery, and that there were no problems now.  Current examination of the lower extremities was normal except for a 7.5-inch postoperative scar on the right lower leg.  

In late June 1972, the appellant was seen with complaints of right knee pain with increased activities.  He gave a history of a broken leg approximately 10 years ago.  Current right knee X-rays revealed spur formation on the articular femoral surface of the medial condyle.


A July 1972 military medical board report noted a history of a fractured right knee at the age of 8 that required open reduction.  Since that time, the appellant had complained of intermittent knee pain and stiffness, especially with prolonged walking.  X-rays revealed post-surgical right knee arthritis that the board found had existed prior to service.  The board also found the appellant unfit for further naval service, and that the knee arthritis had not been incurred in or aggravated by service.  

The RO denied the claim for service connection in February 1977 on the grounds that the right knee disability existed prior to service, and had not been aggravated thereby.  The appellant was notified of that rating action by letter the next month, but he did not appeal.

Because the appellant did not appeal the February 1977 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The VA may, however, reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service connection for a right knee disability was filed in December 2007.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the February 1977 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final February 1977 denial constitutes new and material evidence warranting reopening the claim for service connection for a right knee disability, and the claim is granted to that limited extent.

In August 2008, E. L., M.D., opined that the rigors of military training resulted in permanent damage to the appellant's right knee.

In May 2009, J. E., M.D., opined that the appellant's right knee strain and internal derangement were as likely as not due to and a consequence of his military service.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical evidence linking a current right knee disability to the appellant's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for a right knee disability are met, and the appeal is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for a right knee disability has been received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations include enhanced duties to notify and assist claimants.  Considering the record in light of those duties, the Board finds that all notification and development action needed to fairly adjudicate the claim for service connection for a right knee disability on the merits has not been accomplished.

In July 1972, a military medical board report found that the appellant's post-surgical right knee arthritis had existed prior to service and not been aggravated thereby.  

In August 2008, Dr. E. L. opined that the rigors of military training resulted in permanent damage to the appellant's right knee.

In May 2009, Dr. J. E. opined that the appellant's right knee strain and internal derangement were as likely as not due to and a consequence of his military service.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

In this case, the duty to assist requires that the appellant be afforded a VA orthopedic examination to determine the relationship, if any between his current right knee disability and his military service.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain the cited examination to resolve the issue on appeal.  

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of treatment and evaluation of the appellant for his right lower extremity at the Oklahoma City, Oklahoma VA Medical Center (VAMC) from 1977 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

In his original January 1977 application for VA disability compensation, the appellant listed Bill McCurdy of Purcell, Oklahoma as a civilian physician who had treated him for his right leg in 1964.  As such medical evidence may be pertinent to the claim on appeal, the Board finds that the RO should contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all records of his treatment and evaluation that doctor.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Oklahoma City VAMC copies of all records of treatment and evaluation of the appellant for his right lower extremity from 1977 to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder. 

2.  The RO should contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all records of his treatment and evaluation for his right leg by civilian physician Bill McCurdy of Purcell, Oklahoma from 1964 to the present time.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the appellant to undergo a VA orthopedic examination to determine the relationship, if any, between his current right knee disability and military service.  The entire claims folder must be made available to the physician designated to examine the appellant, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including  X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examining physician should render an opinion for the record as to whether it is at least as likely as not (i.e., is there at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any current right knee disability (a) had its onset in military service, or is otherwise related to any incident thereof, or (b) is directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

If any right knee disability is found to have existed prior to service, the examiner should also render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any such pre-existing right knee disability increased in severity during military service, or was aggravated by any incident thereof.  If any pre-existing right knee disability is found to have increased in severity during service, the examiner should specifically address the matters of (a) whether such increase in severity was due to the natural progress of the condition, and (b) whether the underlying right knee disability, as opposed to just the symptoms, worsened during service.

In reaching these opinions, the examiner should review and address the appellant's service and post-service medical records, to include Dr. E. L.'s August 2008 medical report and Dr. J. E.'s May 2009 medical report. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


